Citation Nr: 0845091	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
superficial gunshot wound to the right thigh, currently 
assigned a 10 percent disability evaluation.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The residuals of the superficial gunshot wound of the 
right thigh are manifested by a well-healed, non-tender scar 
that is not painful or unstable and does not cause any 
functional limitation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a superficial gunshot wound to the right thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, including 
Diagnostic Code 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim in 
November 2006, a letter dated in August 2006, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claim, what information 
and evidence that VA will seek to provide and what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini II, supra.  

The Board further notes that for an increased-compensation 
claim, § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, the August 2006 letter stated, "In order to 
support your claim for an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  The 
letter also informed the veteran that he could submit 
evidence showing that his disability had increased in 
severity.  It was specifically noted that such evidence could 
be a statement from a physician or statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened. The August 2006 letter further indicated that the 
veteran could submit his own statement describing his 
symptoms, their frequency and severity, and any other 
involvement, extension, and additional disablement caused by 
his disability.  In addition, the letter advised him to 
notify VA if there was any other information or evidence that 
he believed would support his claim and to provide any 
evidence in his possession pertaining to his claim. As such, 
the notice letter in this case did indicate that the veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a 10 percent disability evaluation for his 
residuals of a superficial gunshot wound to the right thigh 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
Board does acknowledge that the notice letter did not provide 
the veteran with the rating criteria.  However, the May 2007 
statement of the case (SOC) did contain the rating criteria.  
Following the issuance of that document, the RO readjudicated 
the veteran's claim for an increased evaluation in a January 
2008supplemental statement of the case (SSOC).  Thus, VA 
cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision. Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  As such, the Board finds that the 
veteran was provided adequate notice of the applicable rating 
criteria.

The notice letter also notified the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the August 2006 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The August 2006 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.

In addition, the notice letter provided examples of the types 
of medical and lay evidence that the veteran may submit or 
ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
August 2006 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x- 
rays, and the dates of examinations and test.  The August 
2006 letter also noted that he could submit his own statement 
describing his symptomatology as well as statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  The letter further listed examples 
of evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

Based on the foregoing, the Board finds that the notice 
letter informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all VA and private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran was also afforded VA examinations in August 2006, 
December 2007, and January 2008.  Additionally, he was 
provided the opportunity to testify at a hearing before the 
Board, but he cancelled his hearing and requested that his 
appeal be forwarded to the Board for adjudication.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  


Right Thigh Disability

The veteran's service medical records show that he sustained, 
in part, a mild shell fragment wound to the medial aspect of 
the lower one-third of the right thigh from a mortar round in 
January 1945.  The wound was debrided, and the veteran was 
transferred to a field hospital where secondary closure of 
the wound was accomplished several days later.  The service 
records show that the veteran sustained additional injuries 
to his left arm, which required hospitalization for several 
weeks.  However, the hospital records did not show that any 
additional treatment or therapy was required for the shell 
fragment injury to the right thigh.  

By rating action in August 1946, the RO granted, in part, 
service connection for residuals of a superficial gunshot 
wound to the right thigh and assigned a noncompensable 
evaluation under Diagnostic Code 7805.  

On VA examination in May 1949, there was no atrophy or 
hypertrophy of the right thigh.  The one by one-half inch 
shell fragment scar on the internal surface just below the 
junction of the middle and upper third of the right thigh was 
well-healed, freely moveable, and barely visible.  The 
examiner indicated that there appeared to have been a little 
penetration into Muscle Group (MG) XIII, but that there did 
not appear to be very much muscle loss.  Motion in the right 
knee was normal, and there was no evidence of crepitus.  The 
diagnoses included a scar on the right thigh with some 
penetration of MG XIII.  

By rating action in June 1949, the RO, in part, continued the 
noncompensable evaluation assigned for the superficial 
gunshot wound to the right thigh.  

A VA hospital report dated in January 1985 shows that that 
the veteran was admitted for removal of a shell fragment from 
behind the right knee.  The fragment was removed under local 
anesthesia without complication.  The veteran's hospital stay 
was uneventful, and he was discharged in good condition.  

Subsequent rating actions from March 1985 to January 2002 
continued the noncompensable evaluation assigned for the 
right thigh disability.  In a rating decision dated in 
November 2005, the RO increased the evaluation to 10 percent 
under Diagnostic Code 7804 effective from August 3, 2005.  

Based on the foregoing, the veteran is currently assigned a 
10 percent disability evaluation for his superficial gunshot 
wound to his right thigh scar pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The Board notes that during the 
pendency of this appeal, VA amended the rating criteria for 
the evaluation of scars, which became effective on October 
23, 2008.  However, it was specifically noted that this 
amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008.  A veteran whom 
VA rated before such date under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, or 7805 may request review under these 
clarified criteria, irrespective of whether his or her 
disability has worsened since the last review.  The effective 
date of any award, or any increase in disability 
compensation, based on this amendment will not be earlier 
than the effective date of this rule, but will otherwise be 
assigned under the current regulations regarding effective 
dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the veteran filed his claim for an increased 
evaluation on July 17, 2006, prior to the amendment to the 
rating criteria, and he has not requested a review under the 
new criteria.  As such, his pending claim currently on appeal 
will be reviewed under the criteria in effect prior to 
October 23, 2008.  
Diagnostic Code 7800 provides the criteria for the evaluation 
of the disfigurement of the head, face, or neck, and as such, 
is not applicable to the veteran's claim for an increased 
evaluation for his service-connected right thigh disability.

Diagnostic Code 7801 governs the evaluation of scars other 
than on the head, face, or neck, that are deep or that cause 
limited motion.  A 10 percent disability evaluation is for 
assignment for an area or areas exceeding 6 square inches.  A 
20 percent disability evaluation is contemplated for an area 
or areas exceeding 12 square inches.  

Under Diagnostic Code 7802, a 10 percent disability 
evaluation is assigned for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion and have an area or areas of 144 square inches 
or greater.  A 10 percent disability evaluation represents 
the maximum schedular rating available under Diagnostic Code 
7802

Under Diagnostic Code 7803, a 10 percent evaluation is 
warranted for superficial, unstable scars.  This represents 
the maximum schedular rating available under Diagnostic Code 
7803.

Under Diagnostic Code 7804, a 10 percent evaluation is 
contemplated for superficial scars that are painful on 
examination.  A 10 percent disability evaluation represents 
the maximum schedular rating available under Diagnostic Code 
7804.

Diagnostic Code 7805 provides that other scars be evaluated 
on limitation of function of the affected part.   

On a VA muscle examination in December 2007, the examiner 
indicated that the claims file was reviewed and included a 
description of the veteran's complaints and medical history.  
The examiner noted that the initial shell fragment injury did 
not involve any nerve, artery, or bone damage, and there was 
no incoordination, fatigability, weakness, uncertainty of 
movement, or flare-ups associated with the shell fragment 
wound.  There was no intramuscular scarring, and muscle 
function sufficient to perform normal activities of daily 
living was normal.  The examiner indicated that there was no 
change in the clinical findings from those reported on VA 
examination in August 2006.  That report showed a well-
healed, two by three centimeters shell fragment scar on the 
medial aspect of the right thigh and a two by two centimeters 
surgical scar on the posterior aspect of the thigh.  There 
was no pain associated with the scars, nor was there any 
tissue loss or adherence to the underlying tissue.  The skin 
texture was smooth, and there was no evidence of atrophy or 
scaliness.  The scars were stable.  There was no breakdown or 
ulceration of the skin and no elevation or depression of the 
scars on palpation.  The scars were superficial, without 
inflammation, edema, or keloid formation, and there was no 
induration or inflexibility of the skin in the area of the 
scars.  The examiner noted that there was no limitation of 
motion or limitation of function caused by the scars and that 
they were difficult to see.  X-rays revealed degenerative 
joint disease in both hips and knees.  The diagnosis was 
superficial shrapnel fragment scar wound to the right thigh 
with no loss of function.  

On a VA nerve examination in January 2008, the examiner 
indicated that the claims file was reviewed.  The examiner 
noted that the veteran was diagnosed with neuroma by a 
private physician and that an examination was requested to 
determine whether there was any nerve damage of the right 
lower extremity due to the shell fragment injury.  On 
examination, motor strength was 4+/5+, and sensation was 
intact in the right lower extremity.  There was no muscle 
atrophy, abnormal muscle tone or bulk, or any functional 
impairment due to nerve damage.  Nerve conduction velocity 
testing revealed diffuse demyelinating polyneuropathy in both 
lower extremities.  Electromyography revealed mild to 
moderate denervation in all muscles of both lower extremities 
below the knee and also the rectus femoris.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the right thigh.  As previously 
noted, Diagnostic Code 7800 is not applicable in this case, 
and a 10 percent evaluation represents the maximum schedular 
rating available under Diagnostic Codes 7802, 7803, and 7804.  
Consequently, the veteran is not entitled to an increased 
evaluation under those diagnostic codes.

In addition, the scar does not encompass an area exceeding 
six square inches (39 square centimeters) (Diagnostic Code 
7801), nor is there any objective evidence that the scar 
causes any limitation of motion of the right lower extremity.  
(Diagnostic Code 7805).  In fact, the January 2008 VA 
examiner specifically indicated that the veteran's scar did 
not result in limitation of motion or loss of function.  
Thus, an evaluation in excess of 10 percent is not warranted 
under these or any other potentially applicable diagnostic 
code associated with scars and their residual effects.  See 
38 C.F.R. § 4.118 (2008).  

While the Board acknowledges the veteran's complaints of pain 
relating to his right lower extremity, the objective evidence 
of record does not show any additional disability or 
functional impairment in the right lower extremity due to the 
shell fragment injury.  The initial injury did not involve 
any nerve, artery, or bone damage.  While a private physician 
opined that the veteran had a neuroma in the right thigh that 
was related to the shell fragment injury, he did not provide 
any diagnostic evidence to support his conclusion.  It would 
appear that his assessment was based primarily on the 
veteran's physical response to palpation of the scar in 
February 2007.  (See February 2007 private treatment note).  
However, the physician did not undertake any additional 
diagnostic studies to confirm his opinion, nor did he offer 
any discussion or analysis as to the basis for his 
conclusion.  The veteran was subsequently evaluation by a VA 
neurologist and underwent additional EMG/NCV studies in 
January 2008, which showed no evidence of a neuroma.  
Moreover, the diagnostic studies revealed demyelination 
polyneuropathy in both lower extremities.  The veteran's 
current neurological and orthopedic findings (arthritis of 
the hips and knees) are shown to be bilateral in nature, and 
there is no competent evidence of record which relates the 
additional disabilities to service or to the shell fragment 
injury.  Therefore, the Board finds no basis for the 
assignment of a separate rating for additional disability of 
the right lower extremity.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his right thigh 
disability.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the claim for an increased rating, to include 
consideration of the one-year period before the claim was 
received, has the veteran's right thigh disability been more 
or less disabling than is reflected in the 10 percent 
evaluation assigned.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a 
superficial gunshot wound to the right thigh.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a superficial gunshot wound to the right thigh have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected right thigh disability under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

ORDER

An evaluation in excess of 10 percent for residuals of a 
superficial gunshot wound to the right thigh is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


